CRAWFORD, Judge
(concurring in the result):
Because of the action of the military judge and the concession by the Government, I concur in the result. I consider language in the majority opinion beyond the judge’s action and the government concession to be dictum. It is apparent that judges and counsel are confused by the multiplicity rules. This confusion has been demonstrated in a number of cases before this Court.1 The dictum expressed by the majority opinion may not represent the opinion of this Court. Cf United States v. Wilson, 35 MJ 473, 475 n. 3 (CMA 1992). While it was admirable for Judge Fletcher in United States v. Baker, 14 MJ 361 (CMA 1983),2 to attempt to clarify multiplicity rules, in effect that decision created yet more confusing rules. This confusion is demonstrated by the recent 19-page chart in The Army Lawyer describing multiplicity in the military criminal law system.3
At an appropriate time this Court should reexamine Baker.

. United States v. Miller, CM 9002880 (unpublished, Sept. 10, 1991)(accessory after the fact and conduct unbecoming consolidated into one offense); United States v. Clark, 32 MJ 606 (ACMR) (accused originally charged with rape and fraternization with NCO — fraternization charge was dismissed as multiplicious), aff'd 35 MJ 432 (CMA 1992); United States v. Stinson, 34 MJ 303 (CMA 1992) (record reflects that prior to prosecution case-in-chief, judge required Government to elect between premeditated murder and felony murder).


. Baker was decided prior to RCM 307(c)(4) and RCM 1003(c)(1)(C), Manual for Courts-Martial, United States, 1984.


. Criminal Law Notes, Multiplicity — Charting the Chaos, The Army Lawyer 45 (Dept, of the Army Pamphlet 27-50-233, Apr.1992).